IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                            AT JACKSON
                                Assigned on Briefs June 5, 2002

             STATE OF TENNESSEE v. KEITH DWAYNE GUTHRIE

                                  Circuit Court for Henry County
                                            No. 13069



                                  No. W2001-01910-CCA-R3-CD


                                  ORDER - Filed March 19, 2003

        In this appeal the appellant was convicted of theft of property over $500 and sentenced to two
(2) years on community corrections. Approximately three (3) months later he was convicted of
vandalism of property valued under $500. At the time of his arrest on the vandalism charge the
appellant was intoxicated. As a result of his conduct while on community corrections his sentence
to this program was revoked. He was re-sentenced to one (1) year of continuous incarceration
followed by one (1) year of community corrections.

        In this appeal the appellant maintains that his re-sentence to a year of continuous confinement
is erroneous because it circumvents the general rule under Tennessee law that a felon who received
a sentence of two years or less must be released from confinement on his or her release eligibility date.
Tenn. Code Ann. § 40-35-501(a)(3). The State concedes that the re-sentence is erroneous and has
asked us to reverse and remand this case for a new sentencing hearing. We agree that the sentence of
one (1) year followed by one year of community corrections is improper in this case because it
circumvents the provisions of Tenn. Code Ann. § 40-35-501(a)(3). State v. John W. Hill, C.C.A. No.
01C01-9802-CC-00072 (Tenn. Crim. App. at Nashville, Feb. 25, 1999).

        It is therefore ORDERED, that the case be remanded to the Circuit Court of Henry County for
re-sentencing in accordance with the principles announced in State v. Hill, supra. Costs of this appeal
shall be taxed to the State of Tennessee.

                                                       ____________________________________
                                                       JERRY L. SMITH, JUDGE


                                                       ____________________________________
                                                       JOSEPH M. TIPTON, JUDGE


                                                       ____________________________________
                                                       JAMES CURWOOD WITT, JR., JUDGE